EXHIBIT LEASE AGREEMENT executed by and between SARCOM Properties, Inc. - lessor AND AF Services, LLC - lessee dated: December 1, TABLE OF CONTENTS 1. DEFINITIONS 1 2. INITIAL TERM 2 3. BASE RENT 2 4. OPERATING, MAINTENANCE, TAXES, AND OTHER EXPENSES 2 5. BUDGET FOR OPERATING, MAINTENANCE, TAXES AND OTHER EXPENSES 5 6. CONSTRUCTION AND COMPLETION OF THE PREMISES 6 7. OPTION TO TERMINATE 7 8. FORCE MAJEURE 7 9. ASSIGNMENT BY LESSOR 7 10. LIMITATION ON SERVICES 8 11. QUIET ENJOYMENT 8 12. CERTAIN RIGHTS RESERVED TO THE LESSOR 8 13. CERTAIN RIGHTS OF LESSEE 9 14. ESTOPPEL CERTIFICATES 9 15. WAIVER OF CERTAIN CLAIMS BY LESSEE 9 16. WAIVER OF CERTAIN CLAIMS BY LESSOR 10 17. MUTUAL WAIVER OF SUBROGATION 10 18. INDEMNIFICATION 11 19. LIABILITY INSURANCE 11 20. FIRE AND EXTENDED COVERAGE INSURANCE 12 21. HOLDING OVER 12 22. ASSIGNMENT AND SUBLETTING 12 23. CONDITION OF PREMISES 13 24. USE OF PREMISES 13 25. GENERAL REPAIRS BY LESSOR/MAINTENANCE BY LESSEE 13 26. DAMAGE OR DESTRUCTION TO THE BUILDING 14 27. EMINENT DOMAIN 14 28. LESSOR’S REMEDIES 15 29. SUBORDINATION OF LEASE 17 30. NOTICES AND CONSENTS 18 31. NO ESTATE IN LAND 18 32. INVALIDITY OF PARTICULAR PROVISIONS 18 33. MISCELLANEOUS TAXES 18 34. BROKERAGE 19 35. SPECIAL STIPULATIONS 19 36. SECURITY DEPOSIT 20 37. LIMITATION OF LESSOR’S LIABILITY 20 38. FINANCIAL STATEMENTS 20 39. HAZARDOUS SUBSTANCES 20 Exhibit A – Legal Description Exhibit B – Premises Exhibit C – Tenant Improvements I Exhibit D - Rules and Regulations Exhibit E – PC Mall, Inc. Guarantee II LEASE AGREEMENT By this Lease Agreement (hereafter sometimes referred to as the “Lease”) dated this 19th day of February, 2010, by and between, SARCOM Properties, Inc., an Ohio corporation, organized under the laws of the State of Ohio (hereafter referred to as the “Lessor”) and AF Services, a limited liability company organized under the laws of the State of Delaware (hereafter referred to as the “Lessee”), Lessor hereby leases unto Lessee, and Lessee accepts and leases from Lessor the Premises as hereinafter described for the term, the rent, and subject to the conditions and covenants hereinafter provided. In consideration thereof, the parties covenant and agree as follows: 1.DEFINITIONS Unless the context otherwise specifies or requires, the following terms shall have the following meanings herein specified. (a) The term “Real Property” shall mean a certain tract of real estate commonly known as 8337 Green Meadows Drive, Lewis Center, Ohio, the legal description of which is attached hereto and marked as Exhibit “A.” (b) The term “Building” shall mean a 2-story building containing approximately one hundred forty-four thousand (144,000) leasable square feet of space, more or less, located upon the Real Property as hereinabove defined. (c) The term “Premises” shall mean the one-hundred twenty-one thousand four hundred eighty-six (121,486) leasable square feet of the Building as outlined on the diagram attached hereto and marked as Exhibit “B.” (d) The term “Common Area” shall mean all areas, space, equipment, improvements and facilities located on the Real Property and in or near the Building provided by Lessor for the common or joint use and benefit of the occupants of the Building, their agents, employees, servants, and invitees, including but not limited to, the parking areas, driveways, entrances, exits, sidewalks, ramps and landscaped areas. (e) The term “Real Estate Taxes and Assessments” shall mean all real estate taxes and any special assessments accruing during the term of the Lease, or any taxes which shall be levied in lieu of such taxes on the gross rentals of the Real Property and Building, but shall not include any penalties or interest payable by reason of failure to pay such taxes and assessments, except to the extent that such penalties or interest have 1 been assessed as a result of Lessee’s failure to timely pay Additional Rent as defined herein. 2.INITIAL TERM The term of this Lease shall commence on the 1st day of January, 2010 (hereafter the “Commencement Date”) and shall expire (unless sooner terminated pursuant to provisions contained herein) on the 31st day of December, 2014, for a term of five (5) years. 3.BASE RENT The Lessee shall pay to the Lessor as annual Base Rent, in legal tender at the Lessor’s address at 1297 Sherborne Lane, Powell, OH 43065, or such other address as may be designated by Lessor the annual sum of Five Hundred Forty Thousand and No/100 Dollars ($540,000.00) in equal monthly installments of Forty-Five Thousand and No/100 Dollars ($45,000.00) promptly on the first day of every calendar month of the term, beginning on the Commencement Date.Beginning on January 1, 2011, the Base Rent shall be increased every twelve (12) months by two percent (2%).For example, the monthly base rent beginning January 1, 2011 shall by 102% of the monthly base rent due and payable during 2010, and the monthly base rent beginning January 1, 2012 shall be 102% of the monthly base rent due and payable during 2011, etc. The Base Rent shall be payable without demand, the same being hereby waived, and without any set off or deduction whatsoever. 4.OPERATING, MAINTENANCE, TAXES, UTILITIES AND OTHER EXPENSES In addition to the Base Rent specified in Section 3 above, Lessee agrees to pay its proportionate share of Operating, Maintenance, Taxes, Utilities and Other Expenses as hereinafter defined. The amount of Lessee’s proportionate share of Operating, Maintenance, Taxes, Utilities and Other Expenses within this Section shall be eighty-four and thirty-six one hundredths percent (84.36%) of the total Operating, Maintenance, Taxes, Utilities and Other Expenses as hereafter described. Operating, Maintenance, Taxes, Utilities and Other Expenses are defined as expenses incurred by a reasonable and prudent operator of an office/warehouse building in Columbus, Ohio, and shall include but not be limited to the following: (a) Real Estate Taxes and Assessments as defined in Section 1(e); (b) Premiums paid for insurance, including flood, water damage, rental interruption, fire, and extended coverage insurance for the Building and other improvements and for comprehensive public liability insurance, 2 including umbrella coverage, for the Common Areas, Building, and Real Property; (c) Cost of all utilities including electricity, gas, water and sewer services for the Building and the Common Areas; (d) Janitorial service, landscaping and lawn care, snow removal, and trash removal; (e) All maintenance and repairs of Buildingincluding but not limited to electrical, plumbing, heating, air conditioning and mechanical, parking areas and access drives, sidewalks and grounds; (f) Cost of capital repairs undertaken to maintain the value and condition of the Building and Real Property amortized over their useful life; (g) Costs of operating personnel, including salaries and related benefits, auditors’ fees, attorneys’ fees and management fees; and (h) Any and all taxes not described within subparagraph (a) herein (i.e., personal property taxes for equipment used to service the Building), except capital gains taxes, corporate, inheritance, estate or income taxes properly assessed against and payable by Lessor. Operating, Maintenance, Taxes, Utilities and Other Expenses shall specifically exclude, however, the following:(i) costs of alterations of tenant spaces (including all tenant improvements to such spaces); (ii) costs of capital improvements except as set forth in (e) above; (iii) depreciation, interest and principal payments on mortgages, and other debt costs, if any; (iv) real estate brokers' leasing commissions or compensation and advertising and other marketing expenses; (v) payments to affiliates of the Lessor for goods and/or services in excess of what would be paid to non-affiliated parties for such goods and/or services in an arm's length transaction; (vi) costs or other services or work performed for the singular benefit of another tenant or occupant (other than for common areas of the Building); (vii) legal, space planning, construction, and other expenses incurred in procuring tenants for the Building or renewing or amending leases with existing tenants or occupants of the Building; (viii) costs of advertising and public relations and promotional costs and attorneys' fees associated with the leasing of the Building; (ix) any expense for which Lessor actually receives reimbursement from insurance, condemnation awards, other tenants or any other source; (x) costs incurred in connection with the sale, financing, refinancing, mortgaging, or other change of ownership of the Building; (xi) rental under any ground or underlying lease or leases, (xii) overhead and administrative costs of Landlord not directly incurred in the operation and maintenance of the Building, (xiii) contributions to operating expense reserves, (xiv) the cost of correcting defects in the construction of the Building or any common areas; provided, however, that repairs resulting from ordinary wear and tear shall not be deemed to be defects, (xv) legal fees relating to the ownership, construction, leasing, 3 sale of or relating to any litigation in any way involving the Building, or any common areas, or to the enforcement of the terms of any lease, (xvi) any interest or penalty incurred due to the late payment of any operating expense, (xvii) the cost of correcting any applicable building or fire code violation(s) or violations of any other applicable law relating to the Building, or any common areas, and any costs of any penalty or fine incurred for noncompliance with the same, and any costs incurred to comply with laws relating to the removal of Hazardous Substance as defined in Article 39 below) which was in existence in the Building or on the Real Property prior to the Commencement Date, and was of such a nature that a federal, state or municipal governmental authority, if it had then had knowledge of the presence of such Hazardous Substance, in the state, and under the conditions that it then existed in the Building, would have then required the removal of such Hazardous Substance or other remedial or containment action with respect thereto; and costs incurred to remove, remedy, contain, or treat Hazardous Substance, which Hazardous Substance is brought into the Building after the date hereof Lessor or any other tenant of the Building and is of such a nature, at that time, that a federal, state or municipal governmental authority, if it had then had knowledge of the presence of such Hazardous Substance, in the state, and under the conditions, that it then exists in the Building, would have then required the removal of such hazardous material or other remedial or containment action with respect thereto, (xviii) any personal property taxes of the Lessor for equipment or items not used directly in the operation or maintenance of the Building, not connected therewith, (xix) all bad debt loss, rent loss, or reserve for bad debt or rent loss, (xx) payroll and payroll related expenses for any employees in commercial concessions operated by Lessor, and (xxi) all expenses directly resulting from the gross negligence or willful misconduct of Lessor or its employees. All Operating, Maintenance, Taxes and Other Expenses shall be determined on the accrual basis; provided however, if any refund or rebate is received directly or indirectly by Lessor, then the amount of such expense shall be based on the amount actually incurred after deduction of any refund or rebate. The total expenses computed for determining Lessee’s share shall not include any expenses charged or properly chargeable to another tenant in the Building because of such tenant’s excessive use of electricity, heating and cooling or because of such tenant’s intentional or negligent damage to the Building or Real Property or such tenant’s breach of its Lease Agreement with Lessor. During any calendar year, or portion thereof in which less than ninety-five percent (95%) of the total leasable square footage of the Building is leased, Lessor may adjust the Operating, Maintenance, Taxes and Other Expenses which vary with level of occupancy of the Building for that calendar year or portion thereof to reflect what such Operating, Maintenance, Taxes and Other Expenses would have been had the Building been fully leased.Notwithstanding the foregoing, Landlord shall not profit from Landlord’s collection of Operating, Maintenance, Tax and Other Expenses nor collect in excess of 100% of such expenses actually paid by Landlord. Lessee shall have the right, exercisable not more often than once each fiscal 4 year, after reasonable notice to Lessor (the "Inspection Notice"), to inspect and photocopy Lessor's accounting records pertaining to the expenses at Lessor's office in the Building. If, after such inspection, Lessee disputes the amount of expenses payable by Lessee, Lessee shall be entitled to retain a national, independent, certified public accountant (the "CPA") to audit and/or review Lessor's records. Lessee shall give Lessor thirty (30) days notice that Lessee intends to cause Lessor's books and records with respect to the preceding fiscal year to be audited, identifying the expense in question and setting out in reasonable detail the reason why such expense should not be binding on Lessee.
